UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1737


JOHN M. DICKSON, JR.,

                Plaintiff - Appellant,

          v.

POLICE OFFICER JOHN DOE; CHARLES JORDAN, City of Hampton
Police Chief,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cv-00070-RBS-DEM)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John   M.   Dickson,   Jr.,    appeals   the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B)(ii) (2006) for failure to state a claim

upon which relief can be granted.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.        Dickson v. Doe, No. 4:12-

cv-00070-RBS-DEM (E.D. Va. May 15, 2012).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                   2